Citation Nr: 1757635	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-29 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), excluding periods of temporary total disability ratings.  

2.  Entitlement to an evaluation in excess of 30 percent for total knee replacement of the left knee from April 1, 2014.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), excluding periods of temporary total disability.  


REPRESENTATION

Veteran represented by:	Ashley B. Thomas, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1999 to October 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi., which granted service connection for PTSD and assigned a 30 percent evaluation, effective September 28, 2009; granted a temporary total evaluation because of hospitalization over 21 days from October 5, 2009; assigned a 30 percent evaluation for PTSD from November 30, 2009; denied a higher than 10 percent evaluation for status post anterior cruciate ligament (ACL) meniscus repair of the left knee with mild to moderate functional limitations; and denied a TDIU.  The Veteran appealed for higher evaluations for PTSD and status post ACL meniscus repair of the left knee with mild to moderate functional limitations and for a TDIU.  The Veteran did not appeal his temporary total evaluation.  

During the pendency of the appeal, the RO issued an August 2012 rating decision granting service connection for limitation of extension of the left knee and assigned a temporary total evaluation based on a period of convalescence following surgery, effective February 12, 2012; assigned a 20 percent evaluation for limitation of extension of the left knee from June 1, 2012; and granted service connection for a painful scar, status post meniscectomy of the left knee and assigned a 10 percent evaluation, effective February 1, 2012.  In an August 2013 rating decision, the RO granted service connection for total knee replacement of the left knee and assigned a temporary total evaluation under the provisions of Diagnostic Code 5055, effective February 19, 2013; and assigned a 30 percent evaluation for total knee replacement of the left knee from April 1, 2014.  The Veteran continued to appeal for a higher evaluation for a left knee disability (collectively "status post ACL meniscus repair of the left knee with mild to moderate functional limitations, limitation of extension of the left knee, and total knee replacement of the left knee").  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing.  A transcript of this hearing is of record.

In February 2015, the Board denied a higher than 10 percent evaluation for status post ACL repair and meniscus repair for the period prior to October 15, 2011 and from February 1, 2012 to February 19, 2013; granted a 20 percent evaluation for dislocated meniscus from October 15, 2011 to February 1, 2012; granted a 10 percent evaluation for arthritis of the left knee from December 2, 2009 to February 1, 2012, and from June 1, 2012 to February 19, 2013; granted a 10 percent evaluation for instability of the left knee from December 2, 2009 to February 19, 2013; denied a higher than 20 percent evaluation for limitation of extension of the left knee from June 1, 2012 to February 19, 2013; remanded a higher than 30 percent evaluation for PTSD; remanded a higher than 30 percent evaluation for total knee replacement of the left knee; and remanded a TDIU for additional development.  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In a February 2015 rating decision, the RO effectuated the Board's February 2015 decision granting a 10 percent evaluation for arthritis, status post ACL and meniscus repair of the left knee from December 2, 2009 to February 19, 2013; granting a 10 percent evaluation for instability, status post ACL and meniscus repair of the left knee from December 2, 2009 to February 19, 2013; granting a 20 percent evaluation for status post ACL and meniscus repair of the left knee with mild to moderate functional limitations from October 15, 2011 to February 1, 2012 under Diagnostic Code 5258; and reassigning a 10 percent evaluation under Diagnostic Code 5259 for status post ACL and meniscus repair of the left knee with mild to moderate functional limitations from February 1, 2012 to February 19, 2013.  The Veteran did not appeal this decision.  The claim for a higher than 30 percent evaluation for total knee replacement of the left knee remained on appeal.  

The issue of entitlement to an evaluation in excess of 30 percent for total knee replacement of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From September 28, 2009 to October 4, 2009, and resolving all reasonable doubt in favor of the Veteran, his PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  

2.  From November 30, 2009, and resolving all reasonable doubt in favor of the Veteran, his PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  

3.  From December 2, 2009 to October 14, 2011, the evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and following any substantially gainful employment.  

4.  From October 15, 2011 to February 11, 2012, and resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD and left knee disability prevent him from securing and following any substantially gainful employment.  

5.  From June 1, 2012 to February 18, 2013, and resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD and left knee disability prevent him from securing and following any substantially gainful employment.  

6.  From April 1, 2014, and resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD and left knee disability prevent him from securing and following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  From September 28, 2009 to October 4, 2009, the criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From November 30, 2009, the criteria for a 50 percent evaluation for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  From December 2, 2009 to October 14, 2011, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  From October 15, 2011 to February 11, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

5.  From June 1, 2012 to February 18, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

6.  From April 1, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Evaluation

The Veteran asserts that his service-connected PTSD is worse than his current evaluation reflects.  In particular, the Veteran contends that due to his PTSD, he has difficulty sleeping at night, has constant nightmares and reexperiencing about traumatic events during his service in Iraq, cannot be around people for prolonged periods of time, experiences irritability and frustration, and feels paranoid that people are watching him and trying to kill him.  See November 2009, December 2009 and April 2011 statements.  At his April 2014 Board hearing, the Veteran testified that he isolated himself and his leisure activities consisted of going to the bar "every now and then" to have a beer and to talk to retired military people.  He also liked to shoot pool, but he could not stand for long periods of time, which made him frustrated.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The Veteran's PTSD has been currently evaluated as 30 percent disabling, effective September 28, 2009, and as 30 percent disabling, effective November 30, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As discussed above, a temporary total evaluation was assigned under 38 C.F.R. § 4.29 (2017) because of hospitalization for over 21 days, effective October 5, 2009.  No dissatisfaction with that determination has been expressed.  Therefore, the appeal is limited to the period from September 28, 2009 to October 4, 2009 and from November 30, 2009.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 50 percent rating, the evidence must show his symptoms result in occupational and social impairment with reduced reliability and productivity.

A September 2009 VA Discharge Summary documents that the Veteran had received inpatient treatment for his diagnosed PTSD for seven days.  The VA treating psychiatrist noted that the Veteran reported being unable to maintain a steady job since his discharge in 2004.  He said that he had a volatile temperament and had been fired many times.  He was living with his former and had worked for her at her bar to try to maintain order.  His VA treating psychiatrist found that the Veteran had symptoms of agitation, thoughts of terrorist threats to him and the world at-large, could not initiate sleep, had intrusive thoughts in his mind, had a pattern of impulsive decision-making, and could not avoid getting into fights when he was confronted.  Overall, the VA treating psychiatrist assessed the Veteran with having a heightened level of aggressive behaviors, hypervigilance, some abnormal perceptions, and recollections via dreams of anxiety provoking memory related to his training for the Navy.  

In July 2010, the Veteran underwent a VA psychiatric examination.  The Veteran reported having symptoms of depression, anxiety, poor sleep, fatigue, avoidance of others, irritability, and paranoia that occurred daily to weekly, were of moderate severity, and lasted intermittently.  He spent time at home, rode his motorcycle, did yard work, and helped his former wife at the bar.  He said that he mostly socialized at the bar.  Upon objective evaluation, the VA examiner noted that the Veteran had a real quick tempered mood, was awakened and pacing around due to nightmares about his service, got six to seven hours of sleep at night, often felt tired during the day, and denied any suicidal or homicidal ideation, plan or intent.  The VA examiner confirmed that the best diagnosis appeared to be PTSD.  

In an August 2011 statement from the Veteran's VA treating psychiatrist, the VA treating psychiatrist stated that based on his treatment and a review of the general rating formula for mental disorders, he believed the Veteran's PTSD was rated at the 70 percent level.  

A March 2012 VA Mental Health Note documents that the Veteran was now living with a friend and her boyfriend rather than his former wife.  He remained uncomfortable around other people and became irritated by them after a short period of time.  See Legacy Content Manager, received 8/20/2012, pg. 7.

In June 2012 and May 2013, the Veteran was afforded VA psychiatric examinations.  These examinations are deemed to be inadequate and unreliable as they both found that the Veteran had never been diagnosed with PTSD, ignoring the Veteran's multiple PTSD diagnoses reflected in the record.  

VA treatment records from July 2013 to September 2016 reflect that the Veteran had been experiencing increased nightmares; became angry and frustrated (e.g., blurting things out in his apartment and yelling in his sleep); slept between three to five hours in total, while waking up in the middle of the night; felt problems with short-term memory; remained withdrawn at times from interacting with others, but did have a girlfriend; went to a local bar a few times a week to socialize with other Veterans; and for leisure, played the harmonica and guitar.  Objective findings noted symptoms of feelings of hopelessness, depressed mood, nightmares, flashbacks of trauma, distress when exposed to reminders of the trauma, avoidance of reminders of the trauma, anhedonia, detachment from others, sense of foreshortened future, insomnia, anger outbursts, irritability, concentration problems, anxiety attacks and hypervigilance.  

In October 2016, the Veteran was afforded another VA psychiatric examination.  The VA examiner noted that the Veteran was vague and evasive about his symptom report resorting to humor rather than specifics.  He reported having a religious belief change after Iraq as well as depression, emptiness, intrusive thoughts, nightmares, anxiety, irritability, and insomnia.  Upon objective evaluation, the VA examiner found that the Veteran had PTSD symptoms of recurrent, involuntary and intrusive memories of in-service trauma; recurrent distressing dreams; avoidance behavior; persistent, distorted cognitions about the cause or consequences of the trauma; persistent negative emotional state; hypervigilance; problems with concentration; and sleep disturbance.  Additional symptoms of depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were noted. Overall, the VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from September 28, 2009 to October 4, 2009 and from November 30, 2009, the Veteran's PTSD warrants a higher 50 percent evaluation.  In other words, his symptoms manifest in the frequency, severity and duration consistent with the symptoms identified in the next higher evaluation which requires occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he had difficulty initiating and maintaining sleep, had nightmares and intrusive thoughts about traumatic in-service events, was depressed, frustrated and irritable, had anger and impulse control problems, which resulted in his unemployment, and had limited social interaction due to his inability to handle being around people for prolonged periods of time.  Although the Veteran expressed an interest in socializing with other Veterans, playing music on his harmonica and guitar, and riding his motorcycle, he did not report having many close friends.  Indeed, he seemed to only consistently interact with other people when he went to the local bar.  

Nevertheless, the Board finds that the Veteran's mental health symptoms are not of such severity as to warrant a higher 70 percent evaluation.  Notably, at his recent October 2016 VA examination, the examiner found that the Veteran's mental health symptoms caused occupational and social impairment that were more consistent with a 30 percent evaluation.  Despite the August 2011 statement from the Veteran's VA treating psychiatrist that the Veteran's PTSD should be evaluated at 70 percent, the VA treating psychiatrist did not point to any specific manifestations of his PTSD that would equate to such an evaluation.  Thus, having taken into consideration the totality of the evidence, the Board finds that the Veteran's PTSD is no more than 50 percent disabling throughout the relevant appeal period.  

In summary, the Board finds that resolving all reasonable doubt in the Veteran's favor, from September 28, 2009 to October 4, 2009 and from November 30, 2009, a 50 percent evaluation for PTSD is warranted; therefore, the Veteran's higher evaluation claim for PTSD must be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

The Veteran contends that his service-connected PTSD and left knee disability prevent him from securing and following any substantially gainful employment.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As an initial matter, as the Veteran's higher evaluation claim for his service-connected left knee disability was initiated on December 2, 2009, the Board finds that the Veteran's TDIU claim is part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The relevant appeal period has been limited to the period from December 2, 2009 to February 11, 2012, from June 1, 2012 to February 18, 2013, and from April 1, 2014, since the Veteran was in receipt of a temporary total evaluation based on a period of convalescence following surgery for his left knee disability from February 12, 2012 to May 31, 2012 and a temporary total evaluation for a total knee replacement from February 19, 2013 to March 30, 2014.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  As will be described below, the basis of the TDIU relies on the combined effect of the Veteran's service-connected PTSD and left knee disability.  Thus, for the period from February 12, 2012 to May 31, 2012 and from February 19, 2013 to March 30, 2014, a TDIU is moot.

Taking into consideration the grant of a higher 50 percent evaluation for PTSD provided in the portion above and the combined ratings table under 38 C.F.R. § 4.25, from December 2, 2009 to October 14, 2011, the Veteran has a combined evaluation of 60 percent: PTSD as 50 percent disabling; arthritis, status post ACL and meniscus repair of the left knee as 10 percent disabling; instability, status post ACL and meniscus repair of the left knee as 10 percent disabling; status post ACL and meniscus repair of the left knee with mild to moderate functional limitations as 10 percent disabling.  At a 60 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

Similarly, from October 15, 2011 to January 31, 2012, the Veteran has a combined evaluation of 70 percent: PTSD as 50 percent disabling; status post ACL and meniscus repair of the left knee with mild to moderate functional limitations as 20 percent disabling; arthritis, status post ACL and meniscus repair of the left knee as 10 percent disabling; and instability, status post ACL and meniscus repair of the left knee as 10 percent disabling.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From February 1, 2012 to February 11, 2012, the Veteran has a combined evaluation of 70 percent: PTSD as 50 percent disabling; arthritis, status post ACL and meniscus repair of the left knee as 10 percent disabling; instability, status post ACL and meniscus repair of the left knee as 10 percent disabling; status post ACL and meniscus repair of the left knee with mild to moderate functional limitations as 10 percent disabling; and painful scar, status post meniscectomy of the left knee as 10 percent disabling.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From June 1, 2012 to February 18, 2013, the Veteran has a combined evaluation of 70 percent: PTSD as 50 percent disabling; limitation of extension of the left knee as 20 percent disabling; arthritis, status post ACL and meniscus repair of the left knee as 10 percent disabling; instability, status post ACL and meniscus repair of the left knee as 10 percent disabling; status post ACL and meniscus repair of the left knee with mild to moderate functional limitations as 10 percent disabling; and painful scar, status post meniscectomy of the left knee as 10 percent disabling.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From April 1, 2014, the Veteran has a combined evaluation of 70 percent: PTSD as 50 percent disabling; total knee replacement of the left knee as 30 percent disabling; and painful scar, status post meniscectomy of the left knee as 10 percent disabling.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

Although, from December 2, 2009 to October 14, 2011, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, the Board concludes that the evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

A careful review of the Veteran's claims shows that the record includes contradictory information as to whether the Veteran co-owned or only worked at his former wife's bar.  He indicated that from 2004 to 2011, he worked at the bar helping his former wife with paperwork, barroom service, settling arguments and maintaining order.  The Veteran did not provide any information on the amount of money he earned working at the bar or his profits in the bar business, if he did partially own the bar.  See August 2009 and September 2009 VA treatment records and May 2012 VA General Medical examination.  According to other reports, since his discharge from service in 2004, he had been unable to obtain employment in construction, work he had reportedly held prior to entering the military.  He had completed high school and two years of college, where he had majored in industrial maintenance.  He indicated that he had taken an introductory computer technology course at a university from 2005 to 2006.  No corresponding employment or other education or training was noted.  Aside from his position as a Seabees builder during service, and his prior work as a construction carpenter and at an amusement park prior to service, the Veteran did not specify any other employment.  Nor did he provide any information detailing his search for other employment.  See January 2010 Comprehensive Mental Status Evaluation, January 2013 VA Form 21-8940, and October 2016 VA examination.  

From December 2, 2009 to October 14, 2011, during the period in which the Veteran does not qualify for a schedular TDIU, the evidence of record does not reveal factors outside the norm resulting in unemployability.  On that basis, the Board relies on the Veteran's report that he was still working, albeit for his former wife, from 2004 to 2011.  His service-connected PTSD and left knee disability were clearly not so debilitating as to prevent him from performing certain occupational tasks, such as barroom service and settling arguments.  Notably, both of these tasks would require significant interaction with customers and extended periods of time standing and walking.  Furthermore, to prepare paperwork, the Veteran would have to be able to concentrate and focus to complete the task.  All of this would suggest that his PTSD and left knee disability did not prevent him securing or following any substantially gainful employment.  Now, to the extent that the Veteran argues that his employment working at the bar was marginal employment, the Board finds that the Veteran has not offered any information to substantiate that assertion.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that from December 2, 2009 to October 14, 2011, referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).

Nevertheless, the Board finds that there is sufficient evidence to find that resolving all reasonable doubt in favor of the Veteran, from October 15, 2011 to February 12, 2012, from June 1, 2012 to February 18, 2012, and from April 1, 2014, the Veteran's service-connected disabilities prevent him from securing and following any substantially gainful occupation.  In that regard, the Board finds that the following evidence is the most probative: (1) an April 2010 Social Security Administrative Decision that found the Veteran disabled and unable to work because of his PTSD and left knee disability; (2) a report made at his July 2010 VA psychiatric examination that the Veteran tried to help someone out on a construction job once, but he got into a fight on the first day with the same guy he was helping out; (3) a conclusion made by a May 2012 VA examiner that the Veteran was capable of sedentary to light or moderate duty employment based on service-connected disabilities alone, if he chose; (4) testimony at his April 2014 Board hearing that the Veteran had, over the past two years, helped out with putting in window screens and other related jobs that could be performed while he was sitting; that his PTSD was his biggest impediment to securing and following employment, because he had trouble getting along with people; that the pain in his leg and his PTSD symptoms made it difficult for him to focus and concentrate on activities; and that his former wife would no longer let him come to her bar, because he would get into fights and was arrested for disorderly conduct; and (5) reports made at his September 2014 VA examination that he could ambulate with the use of a cane and knee brace, could sit without difficulty, could stand for 20 minutes and could walk 100 feet, but was unable to run or kneel on his left knee.  

The Board recognizes that the May 2012 VA examiner specifically opined that the his service-connected disabilities would not prevent him from performing sedentary to light or moderate duty employment.  However, as reported by the Veteran he could only perform minor jobs, such as putting in window screens, which could be accomplished by sitting.  There is no indication that any of these minor jobs could be considered substantially gainful employment.  Based on the Veteran's prior employment history in construction, carpentry, and working in a bar, as well as his limited education in computer technology and industrial maintenance, the evidence does not show that he would be able to obtain sedentary substantially gainful employment.  Furthermore, by the Veteran's own admission, he had trouble in the past maintaining employment, because of his difficulty interacting with other people.  While employment in a sedentary setting, where he would have limited interaction with a supervisor or other co-workers would appear ideal based on his service-connected PTSD and left knee disability, the evidence does not support that the Veteran has the necessary qualifications to obtain such employment.  Accordingly, taking the evidence in light most favorable to the Veteran, Board finds that the evidence is at least in equipoise that from October 15, 2011 to February 12, 2012, from June 1, 2012 to February 18, 2012, and from April 1, 2014, the Veteran's TDIU claim is warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of entitlement to a TDIU from December 2, 2009 to October 14, 2011.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim is denied.  However, resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU from October 15, 2011 to February 12, 2012, from June 1, 2012 to February 18, 2012, and from April 1, 2014 is warranted; therefore, the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

From September 28, 2009 to October 4, 2009, a 50 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 30, 2009, a 50 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From December 2, 2009 to October 14, 2011, entitlement to a TDIU is denied.  

From October 15, 2011 to February 11, 2012, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From June 1, 2012 to February 18, 2013, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From April 1, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In light of a recent case, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Board finds that the September 2014 and October 2016 VA examinations provided to evaluate the Veteran's left knee disability are inadequate for rating purposes.  In Sharp, the Court of Appeals for Veterans Claims (Court) determined that it was not sufficient for examiner to provide that a requested opinion regarding whether the Veteran had additional function loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), was not possible without resorting to speculation based on the fact that the examination was not performed during a flare.  The Court found that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  In this case, the September 2014 and October 2016 VA examiners both determined that an opinion regarding additional functional loss during flare-ups could not be determined without resorting to mere speculation, except when said flare-ups occurred during examination.  No further explanation was provided.  Based on the findings in Sharp, a remand is required to obtain a new VA examination of the Veteran's left knee disability. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his left knee disability that are not currently of record.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the service-connected left knee disability and should opine as to its severity.

The examiner should also estimate the functional loss that would occur during flare-ups.  To the extent that the opinion cannot be provided, it should be explained why. 

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected left knee disability, to include in an occupational setting and in performing ordinary, daily activities.  

3.  After ensuring compliance with the above, readjudicate the increased evaluation claim for total knee replacement of the left knee from April 1, 2014. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


